DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.

Response to Arguments
Applicant's arguments filed 02/10/22 have been fully considered but they are not persuasive.
On pages 7-8 Applicant argues one of ordinary skill would not modify Grundeman in view of Edelman since Grundeman “emphasizes the use of very thin yarns” to form thein, strong, flexible fabrics for leaflets. Applicant argues that Grundeman teaches suturing through two or more layers of woven fabric, and teaches away from forming the leaflets from materials that might stretch ([0056]).  Applicant argues that the modification suggested by the Examiner thus would “go against” the 
The Examiner respectfully disagrees. While Grundeman’s disclosure does describe the woven materials of their invention, the Examiner does not see any part of the disclosure which would teach away from the inclusion of a nonwoven polymer coating. Further, it is unclear why there are arguments directed towards stretching materials, as neither the claims nor Edelman appear to be referring to stretching materials. As regards arguments of the durability of the connection of Grundeman, the Examiner suggests evidence be provided in order for this argument to hold any persuasive sway, although the Examiner points out that one of ordinary skill might have many motivations to change a layer from being woven to nonwoven, or even change the material entirely based on its intended purpose, making such an argument a point of weakness. Materials are often modified in order to optimize different properties they might provide. 
On page 9 Applicant argues that one seeking to apply teachings of Edelman to Grundeman would apply a nonwoven polymer coating to the fabric “only in those areas in which stitches are to be applied” as opposed to a surface of the leaflet between the free edge and attachment edge as claim 1 now requires. 
The Examiner respectfully disagrees, noting this argument appears to be unclear. As the Examiner best understands, the leaflet between the free edge and attachment edge would constitute any part of the leaflet, since its entirety lies between those two edges. If applied where stitches once were, the material would likewise be present between those two edges.  

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-11, 14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman et al. (US 20170065408 A1) hereinafter known as Grundeman in view of Edelman et al. (US 20140005772 A1) hereinafter known as Edelman.
Regarding claim 1 Grundeman discloses a prosthetic heart valve comprising:
an expandable stent extending in a longitudinal direction between an inflow end and an outflow end (Figure 9d);
a cuff coupled to a luminal surface of the stent ([0059] support elements [0068] connected to the stent [0073] the supporting element and leaflet combination are inserted into the center of the stent and (optionally) folded up over the outflow side (see Figures 9c-d));
a plurality of prosthetic leaflets coupled to at least one of the cuff and stent (see explanation regarding the cuff above: the leaflets (leaflets) and supporting structures (cuff) are both attached together then sewn to the stent), and having an open condition and a closed condition ([0002]), the leaflets being adapted to allow blood to flow from the inflow to the outflow end when in the open condition and to retard blood from flowing from the outflow to the inflow end when in the closed condition ([0002]), each of the leaflets being formed from a fabric ([0054] woven textile) and having a free edge adapted to move as the leaflets transition between open and closed conditions (abstract), an attachment edge directly attached to the cuff or stent (the leaflet and supporting structure are attached together directly then sutured to the stent), and a first major surface which generally faces the outflow end of the stent in the closed condition  and a second major surface opposite thereof which generally faces the inflow end of the stent in the closed condition (Figures 10-ab show the leaflets having an upper and lower surface which face the opposite directions).;
wherein the fabric has a first group of fibers extending in a first direction of the fabric and a second group of fibers extending in a direction of the fabric different from the first direction ([0054] woven with warp and fill threads),
wherein the first and second groups of fibers are interlaced in an ordered arrangement ([0054] plain weave), composed of UHMWPE ([0055] UHMWPE multifilament yarn), and
wherein at least one layer of the fabric has a thread count of between about 300-500 x about 100-300 fibers per square inch ([0110] 458x233 yarns/square inch), 
wherein the fabric has a thickness of between about 50-100 microns ([0055] 40-150 microns; see also [0110] 80 microns thick),
and a polymer coating on the first or second major surface of a leaflet between the free edge and attachment edge (Abstract: there are at least two layers meaning one is considered the fabric, and the other is the coating thereupon),
but is silent with regards to the polymer coating being nonwoven.
However, regarding claim 1 Edelman teaches coating on one side of a leaflet ([0108]) with a nonwoven polymer ([0109], [0125] dip coating for formation would not result in a woven structure). Grundeman and Edelman are involved in the same field of endeavor, namely prosthetic valve leaflets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman by having the coating on the leaflet be nonwoven such as is taught by Edelman since woven and nonwoven coatings are well-known, well-understood obvious alternatives in the art for coatings, particularly In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Additionally, the Examiner notes the equivalence of the two in Applicant’s own specification: [0115] that’s that woven coatings are useable, [0014] states that spray coated, dip coated, and 3d printed coatings are also possible).
Regarding claim 2 the Grundeman Edelman Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the fabric is woven ([0054]).
Regarding claim 7 the Grundeman Edelman Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses wherein the fabric has a tensile strength of between about 50-100 N (as is best understood tensile strength is a material property not dependent on the dimensions of the structure. Accordingly, since the materials used are the same, the tensile strength would likewise be met as a material property. Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Edelman Combination so that the tensile strength lies between about 50-100 N in order to mimic the natural strength of heart valves, and since it has been held that discovering an optimum value of a result effective variable In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 8 the Grundeman Edelman Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the fabric has an areal density of between about 0.5-1.0 ounces/yard2 ([0054] 5-120 dtex). Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the density of the Grundeman Edelman Combination so that it is a suitable density for the purpose of the valve leaflet, including 0.5-1.0 oz/yd2, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 9 the Grundeman Edelman Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses each fiber in both the first and second groups of fibers is formed of a plurality of UHMWPE filaments ([0055] multifilament UHMWPE yarns for both warp and fill).
Regarding claim 10 the Grundeman Edelman Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the cuff is formed of a second fabric ([0059] supporting element is made of the woven textile), 
wherein the second fabric has a third group of fibers extending in a first direction of the second fabric, and a fourth group of fibers extending in a second 
wherein the third and fourth group of fibers are interlaced in an ordered arrangement ([0054] plain weave), and are both composed of UHMWPE ([0055]),
wherein at least one layer of the second fabric has a thread count between about 300-500 x 100-300 fibers per square inch ([0110] 458x233), and 
the second fabric has an areal density of between about 0.5-1.0 ounces/yard2 ([0054] 5-120 dtex). Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the density of the Grundeman Edelman Combination so that it is a suitable density for the purpose of the valve leaflet, including 0.5-1.0 oz/yd2, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 11 the Grundeman Edelman Combination teaches the valve of claim 10 substantially as is claimed,
wherein Grundeman further discloses the second fabric is woven ([0054] plain weave).
Regarding claim 19 the Grundeman Edelman Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the polymer coating is disposed on the first or second major surface adjacent the attachment edge (Abstract: the 
Regarding claim 20 the Grundeman Edelman Combination teaches the valve of claim 19 substantially as is claimed,
wherein Grundeman further discloses the attachment edge is directly attached to the cuff or stent with one or more sutures ([0059]),
and wherein the Combination teaches those sutures would extend through the (nonwoven) coating (Grundeman abstract). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Edelman as is applied above in view of Wrobel (US 20170071729 A1).
Regarding claim 4 the Grundeman Edelman Combination teaches the valve of claim 3 substantially as is claimed,
but is silent with regards to the orientation of the leaflet fibers. 
However, regarding claim 4 Wrobel teaches a heart valve made of UHMWPE fibers which are woven together so that a first group of fibers extends at a direction oblique to the free edge (Figure 6; [0061]). Grundeman and Wrobel are involved in the same field of endeavor, namely UHMWPE heart valves. It would have been obvious to one of ordinary skill in the art at the time the   In re Aller, 105 USPQ 233.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Edelman as is applied above in view of Yohan et al. (US 20130150956 A1), hereinafter known as Yohan.
Regarding claim 12 the Grundeman Edelman Combination teaches the valve of claim 10 substantially as is claimed,

However, regarding claim 12 Yohan teaches a heart valve which includes a cuff (Fig 8 skirt) which is made of woven fibers which are arranged at 45 degree angles ([0061]). Grundemana and Yohan are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Edelman Combination to have the fibers of the UHMWPE cuff be orientated between 30-60 degrees such as is taught by Yohan as a known orientation for fibers within heart valves for providing optimal stress and strain resistance, thereby increasing the life of the valve and its durability.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman and Edelman as is applied above, as is evidenced by Applicant’s admitted prior art (Applicant’s specification).
Regarding claim 15 the Grundeman Edelman Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the polymer coating on at least one of the first or second major surfaces comprising UHMWPE (Abstract: there are at least two layers meaning one is considered the fabric, and the other is the coating thereupon). Additionally, please note nonwoven UHMWPE is a known material for medical purposes (Applicant’s admitted prior art [00165] Dyneema Purity® membrane 5501). See also the explanation in the rejection to claim 1 regarding using various materials which are already known. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman and Edelman as is applied above in view of Munnelly et al. (US 20150091219 A1), hereinafter known as Munnelly.
Regarding claim 21 the Grundeman Edelman Combination teaches the valve of claim 20 substantially as is claimed,
wherein Edelman teaches at least some portions of the second major surface are not coated by the nonwoven polymer collating (Figure 6),
but is silent with regards to at least some portions of the first major surface being not coated by the nonwoven polymer coating.
However, regarding claim 21 Munnelly teaches a heart valve in which a leaflet has one region with a coating material attached thereto near the attachment edge and at least some portion of that remaining surface (and the opposing surface) are not covered by that same coating material (Figures 7a-c). Grundeman and Munnelly are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Edelman Combination so that the leaflet is thicker near the attachment edge such as is taught by Munnelly (e.g. so there are uncoated regions and coated regions) in order to allow the edge portion to provide a suitable thickened edge for suture reception and penetration, thus increasing the durability of the leaflet over time while maintaining a small delivery profile and allowing the edges of the leaflet to remain flexible enough for optimal movement during heart beats. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/10/22